DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: electron emitting element/ voltage applier in claim 1 and the.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, the claim limitation “a current measure” in line 2 is unclear as to what is being claimed. Perhaps the applicant intended a device for measuring current or a current measuring device, of something similar. Therefore, the claim is unclear and the scope of the claim is indefinite since it cannot be determined. 
Examiner Note
A portion of claims 1-10 are drawn to intended use of the claimed device. The Examiner notes: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Imada U.S. Publication 2017/0327390 A1.
With respect to claims 1 and 4, the Imada reference discloses in figure 12 a liquid treatment device 100 comprising: an electron emitting element 100 including an electrode 102, 102a, and 103 that is disposed facing liquid; a first voltage applier that discharges electrons from the electrode by applying a drive voltage to the electron emitting element; and a second voltage applier that applies a collection voltage between the electrode and the liquid (paragraphs such as 0173).  The voltage may be AC (0076) and DC (0078). [0083] The controller 140 is constituted by a microcomputer, for example, and it serves as a processing unit that controls an operation of the liquid treatment apparatus 100. The controller 140 is connected to the first power supply 104 and the second power supply 1004, and it controls not only the voltages applied from the first power supply 104 and the second power supply 1004, but also the timings of applying the voltages and stopping the application of the voltages. The device capable of applying a voltage of 10KV or 10000 volts. 

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tanahashi WO 2014/171383 A1.
 With respect to claims 1-3 and 5-9, the Tanahashi WO 2014/171383 A1 reference discloses in Abstract and claims and full disclosure a liquid treatment device 200 comprising: an electron emitting element including an electrode 102 that is disposed facing liquid; a first voltage applier that discharges electrons from the electrode by applying a drive voltage to the electron emitting element; and a second voltage applier that applies a collection voltage between the electrode and the liquid.  The reference further discloses the voltage applied is preferably adjusted according to the electrical conductivity of the aqueous liquid to be treated between 3 and 20 Volts (English translation).  The reference further discloses a chorine adjusting device that adjust chlorine based on system needs, by voltage control. 
With respect to claim 2. The liquid treatment device according to claim 1, wherein a substance added to the liquid is controlled by controlling the drive voltage.  The controlling device inherently having a calculator and capable of controlling the amount of charge based on measured results. 
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi as applied above to claims 1 and 5, further in view of Imada U.S. Publication 2017/0327390 A1.
 	With respect to claim 10, the Tanahashi reference discloses the liquid treatment device according to claim 5, and wherein the controller is capable of controlling the amount of collected charge by controlling a duty ratio of the drive voltage. The reference differs in that it does not expressly disclose wherein the drive voltage is an AC voltage.
 	However, the Imada reference discloses the use of SV voltage in paragraphs such as 0076 to produced desired waveforms providing liquid treatments as evidenced by the Imada reference in the abstract and claims and disclosure. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Tanahashi reference and use the AC voltage, since they would provide the desired waveforms for liquid treatment as evidenced by the Imada reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 110311575 A discloses a control system capable performing the task of several of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774